Citation Nr: 0829212	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  03-23 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial increased rating for cervical 
spine degenerative disc disease, evaluated as 20 percent 
disabling prior to May 11, 2005.

2.  Entitlement to an initial increased rating for cervical 
spine degenerative disc disease, evaluated as 40 percent 
disabling from to May 11, 2005

3.  Entitlement to an increased evaluation for allergic 
rhinitis, currently evaluated as noncompensable.

4.  Entitlement to an increased evaluation for status post 
excision of malignant melanoma, currently evaluated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to August 
1966 and from December 1979 to June 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The Board remanded this case in March 2005 and June 2006 to 
comply with the notice provisions of the Veterans Claims 
Assistance Act (VCAA) and to have the veteran undergo VA 
examinations to assess the severity of his disabilities.


FINDINGS OF FACT

1.  Prior to May 22, 2005, the veteran's cervical spine 
degenerative disc disease was consistently productive of no 
more than moderate limitation of motion with intermittent 
pain and painful motion; at no time prior to that date was it 
manifested by severe intervertebral disc syndrome, severe 
limitation of motion, incapacitating episodes, neurological 
symptoms, forward flexion limited to 15 degrees or less, or 
ankylosis.

2.  From May 11, 2005, the veteran's cervical spine 
degenerative disc disease has not been manifested by 
pronounced intervertebral disc syndrome, ankylosis, 
incapacitating episodes, or neurological findings.

3.  The veteran's service-connected allergic rhinitis is not 
productive of greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side, 
nor is it manifested by polyps.

4.  The veteran's service-connected malignant melanoma has 
been removed.  There are no current symptoms.  There is no 
disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
cervical spine degenerative disc disease, prior to May 11, 
2005, have not been met.  38 U.S.C.A. § 1155 (West 1991 & 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (effective 
prior to September 26, 2003), 5293 (as in effect prior to 
September 23, 2002, and effective from September 23, 2002, 
through September 25, 2003), 5237, 5243 (effective from 
September 26, 2003).

2.  The criteria for a rating in excess of 40 percent for 
cervical spine degenerative disc disease, from May 11, 2005, 
have not been met.  38 U.S.C.A. § 1155 (West 1991 & 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5237, 5243 (effective from 
September 26, 2003).

3.  The criteria for an initial compensable rating for 
allergic rhinitis have not been met.  38 U.S.C.A. § 1155 
(West 1991 & 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2007).

4.  The criteria for an initial compensable disability rating 
for status post excision of malignant melanoma have not been 
met.  38 U.S.C.A. § 1155 (West 1991 & 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7818-7805 (effective prior to, and 
since, August 30, 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  A letter dated in August 
2001 and provided to the veteran prior to the October 2002 
rating decision on appeal satisfies the duty to notify 
provisions as this letter discussed the requirements for 
establishing his entitlement to service connection, the 
context in which his claims initially arose.  His appeal for 
a higher initial rating for his cervical spine, allergic 
rhinitis, and status post excision of malignant melanoma 
arise from the initial rating and effective dates assigned 
for these disorders when the RO awarded service connection.  
That is the reason the original letter refers to the 
requirements for establishing service connection and the 
veteran's and VA's respective responsibilities in obtaining 
the necessary supporting evidence.  It was once held that 
there is no requirement for additional 38 U.S.C.A. § 5103(a) 
notice on a "downstream" issue, i.e., an increased rating 
or an earlier effective date after an initial award of 
service connection, if proper VCAA notice for the original 
service connection issue was already provided.  VAOPGCPREC 8-
2003 (Dec. 22, 2003); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  However, in a recent 
precedent decision, Dunlap v. Nicholson, 21 Vet. App. 112 
(2007), the Court limited its earlier holding in Dingess by 
clarifying that where, as here, the grant of service 
connection and assignment of the initial rating and effective 
date did not occur until after the enactment of the VCAA 
(i.e., after November 9, 2000), the veteran is entitled to 
pre-initial decision VCAA notice concerning all elements of 
his claim, including the downstream disability rating and 
effective date elements, and if this did not occur there is a 
question of whether this is prejudicial error.

The Federal Circuit Court has since held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1), concerning any element of a claim, 
is presumed prejudicial and that once an error is identified, 
the burden shifts to VA to show it was harmless.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007).

That said, the Federal Circuit also recently held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, since providing the initial VCAA letter in August 2001, 
the RO sent the veteran an additional VCAA letter, dated in 
July 2006, which discussed the type of evidence needed to 
substantiate his claims for the downstream higher initial 
rating issues, explained specifically whose responsibility - 
his or VA's - it is to obtain this supporting evidence, and 
ask that he submit any relevant evidence.  Moreover, since 
providing this additional letter, the RO has gone back and 
readjudicated his claims in the January 2007 and December 
2007 SSOCs, based on the additional evidence that has been 
received since the initial rating decision in question.  
Thus, the veteran's claims have been reconsidered since 
providing all necessary VCAA notice and the timing error in 
providing this notice has been rectified.  See again, 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007); and 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of his 
service, VA, and private medical records as well as his VA 
examination reports and written communications.

There is no indication the veteran was deprived of meaningful 
participation in the adjudication of his claims.  That is to 
say, the veteran's claims have been remanded twice previously 
and there is no indication there is additional evidence to 
obtain (that is obtainable), there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to him.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause prejudice to the 
veteran.  Thus, any such error is harmless and does not 
prohibit consideration of his claims on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the appellant's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claims and what the evidence in the claims file shows, or 
fails to show, with respect to the claims.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2007).  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2007).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2007).

The Board notes that the October 2002 rating decision granted 
service connection and an initial 20 percent disability 
evaluation for degenerative disc disease of the cervical 
spine, under 38 C.F.R. § 4.71a, Diagnostic Code 5290, to 
which the veteran submitted a timely notice of disagreement 
with the disability evaluation awarded.  Similarly, the 
October 2002 rating decision granted service connection for 
allergic rhinitis and status post excision of malignant 
melanoma, each evaluated as zero percent disabling.  
Thereafter, in a December 2005 rating action, the RO assigned 
a 40 percent evaluation for degenerative disc disease of the 
cervical spine, effective from May 12, 2005, under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237-5243.  The Court has addressed 
the distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of entitlement to 
compensation, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) as to the primary importance of the present level 
of disability, is not necessarily applicable to the 
assignment of an initial rating following an original award 
of service connection for that disability.  Rather, the Court 
held that, at the time of an initial rating, separate ratings 
could be assigned for separate periods of time based upon the 
facts found - a practice known as assigning "staged" 
ratings.

Finally, as will be explained, during the pendency of this 
appeal, the regulations governing the schedular criteria for 
rating diseases and injuries for the spine as well as 
dermatological disorders were amended.  VA's General Counsel 
has held that where a law or regulation (particularly 
pertaining to the Rating Schedule) changes after a claim has 
been filed, but before the administrative and/or appeal 
process has been concluded, both the prior and revised 
versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 
2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); DeSousa v. Gober, 
10 Vet. App. 461, 467 (1997).  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the prior regulation and the 
revised regulation considered for the period before and after 
the change was made.  See Rhodan v. West, 12 Vet. App. 55 
(1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 
1999) (unpublished opinion) (VA may not apply revised 
schedular criteria to a claim prior to the effective date of 
the pertinent amended regulations).  Therefore, adjudication 
of the cervical spine and status post excision of malignant 
melanoma claims must include consideration of both the former 
and revised criteria.

The December 2005 SOC and January 2007 SSOC provided the 
veteran with the schedular criteria for rating diseases and 
injuries for the spine and the January 2007 SSOC provided him 
with the new schedular criteria for rating dermatological 
disorders.  The SOC and SSOCs also considered the new 
criteria for rating the back and skin disabilities in 
evaluating the veteran's claims.  The veteran and his 
representative were afforded an opportunity to comment on the 
RO's actions.  Accordingly, there is no prejudice to the 
veteran under Bernard v. Brown, 4 Vet. App. at 384.

Cervical Spine

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40 (2007).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2007).  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability and to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (2007).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

Although the Board is required to consider the effect of the 
veteran's pain when making a rating determination, the rating 
schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. §§ 4.2, 4.6 (2007).

For purposes of the analyses below, the Board notes that 
Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is evaluated based upon limitation of 
motion of the affected part, like degenerative arthritis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Diagnostic Code 
5003 for degenerative arthritis provides that arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of two or more major joints or two or more minor 
joints warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

As noted above, by an October 2002 rating decision, the RO 
granted service connection for cervical spine degenerative 
disc disease and assigned a 20 percent schedular rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5290, effective from July 
1, 2001, the date following the veteran's separation from 
active duty service.  The veteran appealed the initial 
schedular rating assigned, claiming that his cervical spine 
impairment was inadequately reflected by the 20 percent 
rating.  Thereafter, by a December 22, 2005, rating decision, 
the veteran's cervical spine disorder was increased to 40 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5237-5243.  The hyphenated code used for rating the veteran's 
disability indicates that his cervical spine disability 
includes limitation of cervical spine motion, Diagnostic Code 
5237, and intervertebral disc syndrome, Diagnostic Code 5243.  
See 38 C.F.R. § 4.27 (2007).

Also as noted above, during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, effective September 23, 2002; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243, effective September 26, 2003.  
See 68 Fed. Reg. 51,454 (Aug. 27, 2003).  

Prior to September 26, 2003, a rating for limitation of 
motion of the cervical spine may be assigned under Diagnostic 
Codes 5290 or 5293 that evaluated intervertebral disc 
syndrome.  However, no more than one of these ratings may be 
assigned without violating the rule against the pyramiding of 
disabilities.  38 C.F.R. § 4.14 (2007).

Under the old regulations effective prior to September 26, 
2003, under Diagnostic Code 5290, slight limitation of motion 
of the cervical segment of the spine warranted a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002), 
effective prior to September 26, 2003.  Moderate limitation 
of motion of the cervical segment of the spine warranted a 20 
percent evaluation.  Id.  A 30 percent evaluation required 
severe limitation of motion.  Id.

In addition, under 38 C.F.R Part 4, Diagnostic Code 5293 
(prior to September 26, 2003), according to the applicable 
criteria, a 10 percent evaluation was warranted for mild 
intervertebral disc syndrome, a 20 percent evaluation 
required moderate intervertebral disc syndrome with recurring 
attacks, a 40 percent evaluation required severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief, and a 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

As noted, the regulations for evaluation of certain 
disabilities of the spine - i.e., intervertebral disc 
syndrome - were revised, effective on September 23, 2002.  67 
Fed. Reg. 54,345 (Aug. 22, 2002).  Additional revisions were 
made to the evaluation criteria for disabilities of the 
spine, as well as re-numbering-effective on September 26, 
2003 - for purposes of updating the rating schedule with 
current medical terminology and unambiguous criteria to 
reflect medical advances since last reviewed.  (Former 
Diagnostic Code 5293 is now Diagnostic Code 5243.)

Under the revised regulations for Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Section 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  A 10 percent evaluation is 
warranted with incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months.  Id.  A 20 percent evaluation is assigned 
with incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months.  Id.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 evaluation is warranted.  Id.  
A 60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  Id.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

Under the current regulations for evaluating intervertebral 
disc syndrome, effective September 26, 2003, revisions to 
Diagnostic Code 5293, include the renumbering of the 
diagnostic code to 5243.  Under Diagnostic Code 5243 (that 
now evaluates intervertebral disc syndrome), Note 6 directs 
that intervertebral syndrome is to be evaluated under the 
General Rating Formula for Disease and Injuries of the Spine 
or under the formula for rating based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including cervical or lumbosacral strain under Diagnostic 
Code 5237.  See 68 Fed. Reg. 51,454, 51,456- 57 (Aug. 27, 
2003) (effective September 26, 2003) (codified as amended at 
38 C.F.R. § 4.71a).  Under the general rating formula, a 20 
percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
warranted for forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine.  A 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Normal forward flexion of the cervical segment of the spine 
is zero to 45 degrees, extension is zero to 45 degrees, left 
and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 60 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees.  See Note 2, 
General Rating Formula for Disease and Injuries of the Spine.  
38 C.F.R. § 4.71a.

Prior to May 11, 2005

Upon VA examination in September 2001, the veteran recalled 
that he had been experiencing neck pain and stiffness since 
1990 and that his symptoms had not worsened or gotten better.  
He reported that his cervical spine symptoms were worsened by 
overusage and limited his ability to drive, sit or walk 
without neck pain.  Examination of the spine showed painful 
motion with flexion and extension.  There was no muscle 
spasm, weakness, or tenderness appreciated.  Range of motion 
testing revealed zero to 58 degrees of flexion, zero to 44 
degrees of extension, zero to 36 degrees of right lateral 
flexion, zero to 38 degrees of left lateral flexion, zero to 
80 degrees of right rotation, and zero to 76 degrees of left 
rotation.  Range of motion of the cervical spine was 
additionally limited by pain and there was no fatigue, 
weakness, lack of endurance, or incoordination.  X-ray 
examination revealed mild degenerative disc disease.  The 
diagnoses included moderate degenerative disc disease of the 
cervical spine.  

This examination report, together with the substantial amount 
of service medical records, while showing findings reflective 
of cervical spine limitation of motion, do not provide a 
showing of severe limitation of motion that is necessary in 
this case to evaluate the veteran's cervical disability at a 
rating in excess of 20 percent for the period prior to May 
11, 2005.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (prior 
to September 26, 2003).  The same evidence does not indicate 
that the veteran's forward flexion of the cervical spine is 
15 degrees or less or manifested by favorable ankylosis of 
the entire cervical spine.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5237-5243 (effective September 26, 2003).  Such findings 
do not approximate a higher rating under either the new or 
the old rating criteria.

Further, as review of the medical evidence does not show that 
severe intervertebral disc syndrome manifested by recurring 
attacks has been shown, an increased rating pursuant to 
Diagnostic Code 5293 is not for application in this case.  38 
C.F.R. Part 4 (prior to September 26, 2003).  Similarly, 
under the new criteria, found at Diagnostic Code 5243 
(effective after September 26, 2003), the evidence is 
negative for findings of intervertebral disc syndrome of the 
cervical spine.  Specifically, the September 2001 VA 
examination report notes that neurological examination of the 
upper and lower extremities was within normal limits.  
Therefore, incapacitating episodes  of intervertebral disc 
syndrome have not been shown at anytime prior to May 11, 
2005, and an evaluation in excess of 20 percent is not 
warranted for this period of the appeal.  Id.

The Board has carefully considered the veteran's statements, 
noted in connection with the September 2001 VA examination, 
to the effect that he has functional impairment that limits 
his ability to drive, sit, or walk without neck pain.  

In DeLuca v. Brown, 8 Vet. App. 202, the Court held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. § 4.45.  Here, the objective medical evidence shows 
limitation of the range of motion of the cervical spine, as 
noted on examination.  However, there is no evidence of any 
incapacitating episodes requiring bed rest.  Neurological 
findings showed normal sensory examination.  There was no 
report of excessive fatigability and no incoordination.  Such 
findings are not representative of a rating in excess of the 
20 percent evaluation assigned for the period prior to May 
11, 2005, under any of the applicable diagnostic codes set 
forth above, either prior to or after September 26, 2003; see 
also DeLuca v. Brown, supra.

Moreover, as noted, there are no indications that the veteran 
experienced any incapacitating episodes associated with his 
service-connected cervical spine disability.  These 
evaluations are for application with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  (This clearly implies that the factors for 
consideration under the holding in DeLuca v. Brown, 8 Vet. 
App. 202, supra, are now contemplated in the rating assigned 
under the general rating formula.)  Thus, even considering 
the revision in regulations effective September 23, 2002, the 
evidence does not warrant an increase under the revision 
because the records failed to substantiate any incapacitating 
episodes, prior to March 4, 2006.

In view of the foregoing, the Board concludes that, for the 
period prior to May 11, 2005, the objective medical evidence 
preponderates against the veteran's claim for an increased 
initial rating for his service-connected degenerative 
arthritis of the cervical spine under either the old or new 
rating criteria.  This conclusion comes after careful review 
of the entire record, in which the Board finds that the 
weight of the evidence shows that the veteran's cervical 
spine disability most closely reflected a 20 percent rating 
under whichever rating criteria were used (pre-and post 
September 26, 2003).  As a result, his claim for an increased 
disability rating from the date of service connection to May 
11, 2005, when an increased rating of 40 percent disabling 
was assigned, is denied.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b).

From May 11, 2005

Upon VA examination in May 2005, the veteran reported no 
impairment of the activities of daily living due to his 
cervical spine unless he performs heavy lifting, working 
overhead, or moving his neck around in odd spaces.  Range of 
motion decreased 25 percent upon repetitive use with 
increased pain but no fatigue, weakness, or incoordination.  
He reported that flare-ups occur after increased work and 
repetitive motion.  The veteran reported no incapacitating 
episodes over the last 12 months, no paraspinal muscle spasms 
in the cervical spine region, no weakness or tenderness, and 
no radiation of neck pain to the upper extremities.  Range of 
motion testing of the cervical spine revealed zero to 60 
degrees of forward flexion, zero to 25 degrees of extension, 
zero to 60 degrees of rotation to the left and right, and 
zero to 25 degrees of lateral bending to the left and right.  
Pain throughout cervical spine motion was noted.  X-ray 
examination revealed severe degenerative disc disease of the 
cervical spine.  

Private medical records reflect that the veteran was in 
receipt of treatment for cervical radiculopathy from April to 
June 2006.  Specifically, he complained of bilateral arm 
paresthesias.  Magnetic resonance imaging (MRI) revealed 
multilevel degenerative disc; minimal ventral cord 
compression at C4-5 and C5-6 levels due to posterior disc 
spur complexes; and left sided nerve root canal stenosis at 
C3-4, bilateral nerve root canal stenosis at C4-5, and left 
sided nerve root canal stenosis at C5-6 and C6-7 level due to 
bony overgrowth of the canal.  

Upon VA examination in November 2007, the veteran complained 
of a constant dull pain, moderate in intensity, near the left 
side of the neck near the base of the skull.  This discomfort 
does not radiate up or down and it does not go into his arms.  
He reported being able to function quite normally in all his 
usual activities and is bothered when having to turn his neck 
from side to side.  He reported no incapacitating episodes 
during the past 12 month period and denied flare-ups.  
Examination of the neck revealed no paravertebral spasms.  
Range of motion was zero to 40 degrees of flexion, zero to 60 
degrees of extension, zero to 30 degrees lateral rotation to 
the right and left, and zero to 25 degrees of lateral flexion 
to the right and left.  He had painful motion throughout 
ranges of motion with no increase of pain, fatigue, weakness, 
lack of endurance or incoordination upon three repetitions.  
Thus, there was no additional limitation of motion with 
repetitions.  The examiner concluded that there was no 
difference in examination of the veteran's X-ray findings 
between 2005 and the date of examination in November 2007.  
Hence, the severity of the veteran's service-connected neck 
problems have remained basically unchanged.  

The probative medical evidence of record demonstrates that, 
for the period in question, an evaluation in excess of 40 
percent is not warranted.  A schedular rating of 30 percent 
disabling is the maximum evaluation available under 
Diagnostic Code 5290 for limitation of cervical spine motion 
and a schedular rating of 40 percent is the maximum 
evaluation available under Diagnostic Code 5287 for ankylosis 
of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 
5287, 5290 (before September 26, 2003).  Accordingly, the 
Board must consider other diagnostic criteria. 

The veteran has not been diagnosed with complete bony 
fixation of the spine (ankylosis) or residuals of vertebra 
fracture.  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 
5285 and 5286 (2003) are not for application nor is a higher 
rating warranted under the current Diagnostic Code 5237 
(2007).  Similarly, inasmuch as the veteran report having had 
no incapacitating episodes in the last 12 months, an 
increased rating under Diagnostic Code 5293 (in effect prior 
to September 23, 2002) or Diagnostic Code 5243 (in effect 
since September 26, 2003) is not warranted.  

Additionally, as mentioned, an increased evaluation may be 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45).  The 40 
percent evaluation assigned for the veteran's cervical spine 
disorder is the maximum schedular rating assigned for 
limitation of motion of the spine under both the previous and 
revised criteria.  See Johnston, supra.  Thus, he is 
ineligible for an increased rating using the DeLuca factors.

The preponderance of the probative medical evidence is 
against a rating in excess of 40 percent for the veteran's 
service-connected degenerative disc disease of the cervical 
spine at any time for the period since May 11, 2005, under 
either the old or current schedular criteria.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, the evidence is not 
so evenly balanced as to allow for the application of 
reasonable doubt.  38 U.S.C.A. § 5107(b).

Allergic Rhinitis

Diagnostic Code 6522 provides ratings for allergic rhinitis.  
Allergic rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side, is rated 10 percent 
disabling.  Allergic rhinitis with polyps is rated 30 percent 
disabling.  38 C.F.R. § 4.97.

The veteran underwent a VA examination for his allergic 
rhinitis in June 2005.  He complained of problems with nasal 
obstruction and discharge almost constant in nature.  He 
reported a stuffy feeling all the time and increased snoring.  
He took no medications for the symptoms.  Physical 
examination revealed abnormal clear mucus nose.  The examiner 
noted that the veteran had no polyps and no nasal passage 
obstruction.  The diagnosis was chronic rhinitis - symptoms 
which were present during service.  

The Board acknowledges the veteran's contentions; however, 
after reviewing the totality of the evidence, the Board is 
compelled to conclude that a compensable rating is not 
warranted.  The medical findings on examination are clear and 
simply do not show the degree of involvement to warrant a 
compensable rating.  The Board notes that the obstruction of 
nasal passage is not greater than 50 percent on both sides or 
a complete obstruction on one side.  Furthermore, the 
allergic rhinitis is without polyps.  Indeed, on examination, 
the veteran had no polyps and no nasal passage obstruction.  
Thus, a compensable disability rating is not warranted.  
Moreover, there is no persuasive competent evidence that a 
compensable rating was warranted at any time during the 
period contemplated by this appeal.  Fenderson v. West, 12 
Vet. App. 119, 126-27 (1999).

Status Post Excision of Malignant Melanoma

The veteran has been assigned an initial evaluation of zero 
percent disabling for his status post excision of malignant 
melanoma pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7818.  

As noted above, during the pendency of the veteran's appeal, 
VA promulgated new regulations concerning the evaluation of 
skin disabilities, including scars, effective August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  

Prior to August 30, 2002, Diagnostic Code 7818 provided that 
malignant new skin growths were to be rated as scars, on the 
extent of constitutional symptoms, physical impairment.  
38 C.F.R. § 4.118, Diagnostic Code 7818 (2002).  Also prior 
to August 30, 2002, a 10 percent evaluation was warranted for 
superficial scars which were poorly nourished with repeated 
ulceration.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
A 10 percent evaluation was also appropriate for superficial 
scars which were tender and painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2002).  A scar could also be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).

Effective August 30, 2002, malignant skin neoplasms are 
rated, in pertinent part, as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), or impairment of function.  If a 
skin malignancy requires therapy that is comparable to that 
used for systemic malignancies (i.e., systemic chemotherapy, 
X-ray therapy more extensive than to the skin, or surgery 
more extensive than wide local excision), a 100-percent 
evaluation will be assigned from the date of onset of 
treatment, and will continue, with a mandatory VA examination 
six months following the completion of such antineoplastic 
treatment.  If there has been no local recurrence or 
metastasis, evaluation will then be made on residuals.  If 
treatment is confined to the skin, the provisions for a 100 
percent evaluation do not apply.  38 C.F.R. § 4.118, 
Diagnostic Code 7818 and Note (2007).

The revised criteria provide that a 10 percent evaluation is 
warranted for scars (other than head, face, or neck), in an 
area or areas exceeding 6 square inches (39 sq. cm.) that are 
deep or that cause limited motion.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007).  A 10 percent evaluation is 
warranted for scars (other than head, face, or neck) in an 
area or areas of 144 square inches (929 sq. cm.) or greater, 
that are superficial and that do not cause limited motion.  
38 C.F.R. § 4.118, Diagnostic Code 7802 (2007).  A 10 percent 
evaluation is warranted for superficial unstable scars.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 and Note (1) (2007).  A 10 percent 
evaluation is warranted for superficial scars which are 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 
7804 (2007).  A scar may also be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2007).

Evidence relevant to the level of severity of the veteran's 
status post excision of malignant melanoma includes VA 
examination reports dated in September 2001 and June 2005.  
During the September 2001 examination the veteran reported a 
history of malignant melanoma which was removed from his 
right upper arm in May 2001.  He reported that a mole had 
been present for approximately 10 years prior, which 
developed an irregular appearance.  There was a biopsy, the 
mole was removed, and required no further treatment.  
Examination of the skin showed a 6 centimeter by .5 
centimeter pink vertical scar over the superior aspect of the 
upper right arm.  The scar was nontender and it was not 
associated with underlying tissue loss, disfigurement, keloid 
formation, or limitation of function.  Similarly, the June 
2005 examination report notes the veteran's history of 
melanoma with excision and no recurrence or treatment.  On 
examination, the veteran had a well healed surgical scar on 
his upper arm, no disfigurement, and no suspicious lesions.  
There was no involvement of exposed areas or the entire body.  
In addition, it is noted that VA outpatient medical records 
reflect dermatology clinic treatment for areas other than the 
upper right arm.  

In light of the foregoing, the Board finds that the medical 
evidence of record does not support a compensable disability 
rating for the veteran's right upper arm status post excision 
of malignant melanoma under either the former or the revised 
criteria for the evaluation of skin disabilities.  There is 
no objective evidence that the veteran's scar causes limited 
motion, exceeds 144 square inches (929 sq. cm.), or is 
superficial or unstable.  Nor is there evidence that the 
veteran's scar is painful or limits the function of his right 
arm.  Therefore, a compensable disability rating for the 
veteran's right upper arm status post excision of malignant 
melanoma must be denied.  Moreover, there is no persuasive 
competent evidence that a compensable rating was warranted at 
any time during the period contemplated by this appeal.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

There is no evidence that the manifestations of the veteran's 
service-connected cervical spine, allergic rhinitis, or 
status post excision of malignant melanoma are unusual or 
exceptional to demonstrate that the rating schedule is 
inadequate for determining the proper level of disability 
with respect to these disorders.  Therefore, the Board finds 
that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Thun v. Peake, 22 Vet. App. 111 (2008); see also Bagwell v. 
Brown, 9 Vet. App. 237 (1996).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against disability ratings 
higher than 20 percent for the veteran's service-connected 
cervical spine prior to May 11, 2005, or in excess of 40 
percent thereafter.  Similarly, the preponderance of the 
evidence is against compensable ratings for the veteran's 
allergic rhinitis and status post excision of malignant 
melanoma.  And as the preponderance of the evidence is 
against these claims, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied as to all issues.




ORDER

An initial disability rating for cervical spine degenerative 
disc disease in excess of 20 percent prior to May 11, 2005, 
is denied.

An initial disability rating for cervical spine degenerative 
disc disease in excess of 40 percent from May 11, 2005, is 
denied.

An initial compensable disability rating for allergic 
rhinitis is denied.

An initial compensable disability rating for status post 
excision of malignant melanoma is denied.



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


